Citation Nr: 1615687	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-42 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as vision loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1942 to August 1946 and from January 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2015, the case was remanded for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)(West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Board's December 2015 remand, the Veteran claims entitlement to service connection for a bilateral eye disorder due to his military service.  Specifically, he alleges that his current bilateral eye disorder is the result of being exposed to noxious fumes and irritating substances in the air while serving in Korea.  See September 2014 Letter from Veteran.  He stated that, during his service in Korea, his eyes often watered, had a burning sensation, and produced a crusty discharge.  Additionally, the Veteran alleges that that his current eye problems could be related to the glare of artillery and rocket fire; working under the glare of the sun; exposure to ultraviolet ray and blue rays from the sun; and, because of the lack of electricity, the exposure to light and heat from oil-burning stoves and lanterns.  The Veteran claims that, since he returned from Korea, he noticed that his vision was slowly deteriorating.

The Board's December 2015 Remand directed that the Veteran undergo a VA examination in order to determine the nature and etiology of his various eye disabilities.  The examination request stated that the examiner was to address the nature and etiology of the left amblyopia that pre-existed the Veteran's entrance into service in July 1942, as well as any refractive error identified on examination.  

Further, for all bilateral eye disabilities other than amblyopia and refractive error, the examiner was to state whether there was clear and unmistakable evidence that the disability pre-existed either of the Veteran's periods of active service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo an increase in the underlying pathology during the Veteran's service.  

If the examiner found that the Veteran has a bilateral eye disability, other than amblyopia or refractive error, that did not pre-exist his service, he or she was asked to state whether it is at least as likely as not that the disorder is directly related to the Veteran's service, to include exposure to noxious fumes and irritating substances, glare of artillery and rocket fire, sun glare, exposure to ultraviolet and blue rays, and exposure to light and heat from oil-burning stoves and lanterns while serving in Korea.  The examiner was directed to note and discuss the Veteran's competent reports of experiencing decreased visual acuity and other bilateral eye abnormalities during his second period of service.  

The Veteran underwent the requested examination in February 2016.  The examiner's findings as to the nature of the Veteran's amblyopia, as well as the existence of refractive error, substantially complied with the Board's remand directives.  However, the findings with respect to the nature and etiology of any bilateral eye disability other than amblyopia or refractive error are insufficient for purposes of deciding the claim and do not comply with the Board's remand orders.  Stegall, supra.

In this regard, the examiner diagnosed bilateral macular degeneration, which he attributed to aging, as well as hereditary and environmental factors.  However, the examiner did not formulate an opinion as to the medical probability that the Veteran's macular degeneration had its onset as a result of his service, nor did he address the competent lay evidence of in-service incurrence of decreased visual acuity and other bilateral eye abnormalities.  The examiner also failed to indicate whether the Veteran's diagnosed cataracts and pseudophakia are related to his in-service eye symptoms or exposures.  Consequently, a remand is necessary to obtain an addendum opinion addressing such matters.

The December 2015 Remand also directed that the AOJ contact the Veteran and request authorization to obtain any outstanding private medical records, including Kaiser Health.  A letter was sent to the Veteran in January 2016, asking him only to provide written authorization to obtain his Kaiser Health records.  The letter did not invite the Veteran to identify all outstanding private medical records.  On remand, the Veteran must be afforded the opportunity to identify all other non-VA treatment providers who have treated him for his bilateral eye disability.  Stegall, supra.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA treatment providers who have treated him for his bilateral eye disability, including medical professionals at Kaiser Health.  The Veteran must be invited to submit such records or provide his written authorization for VA to obtain them.  

Upon receipt of any such written authorization, take appropriate action to contact the identified providers and request complete records related to the Veteran's bilateral eye disability.  Make at least two (2) attempts to obtain records from any identified sources.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

2.  Then, return the record to the VA examiner who examined the Veteran in February 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the aforementioned VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's macular degeneration, cataracts, pseudophakia, or any other bilateral eye disability other than amblyopia or refractive error, is directly related to service, to include exposure to noxious fumes and irritating substances in the air while serving in Korea; the glare of artillery and rocket fire; working under the glare of the sun; exposure to ultraviolet ray and blue rays from the sun; and, because of the lack of electricity, the exposure to light and heat from oil-burning stoves and lanterns.  

In answering this inquiry, the examiner must note and discuss the competent lay evidence of burning, watery eyes, discharge from the eyes, and decreased visual acuity after exposure to environmental toxins while serving in Korea, with persistent symptomatology both during service and after his separation, and state whether these were the initial manifestations of a currently diagnosed bilateral eye disability.  If the examiner finds that no current bilateral eye disability initially manifested after the Veteran's in-service eye symptoms, he or she must provide a detailed explanation as to why this is so.    

A rationale must be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




